DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear which element is referred to on the lid and the collecting chamber throughout the claims. Applicant needs to distinguish each element.   Claims 4,5,6,7,11,12,13,15,16 refer to each “element”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Guirguis et al. (US 6,277,646).
Guirguis discloses a device for detecting an analyte in a sample, comprising: 
a) a collecting chamber having an opening for collecting a liquid sample (fig. 1-3, 40; chamber has opening at top); 
b) a detecting chamber having a detecting element for detecting the analyte in the liquid sample (fig. 1-3, detecting chamber 80 has test strips 95 therein); 
c) a lid having a circumferential lid edge, the lid being configured to cover the opening (fig. 1-3, lid 20 attaches to the collecting chamber and seals); and 
d) an indicating device (the lid has teeth 122 that interact with ledge 129 to produce a clip at each rotation to indicate a seal is occurring) configured to indicate whether or not the lid covers the opening at an appointed position, wherein the indicating device generates a sound when the lid covers the opening at the appointed position resulting from elastic deformation and rebound of an element disposed on the collecting chamber upon interaction with an element disposed on the lid edge (this limitation does not further structurally limit the instant claim.  Applicant is urged to claim structural features that will differentiate the claims from the prior art.  Guirguis is structurally capable of producing a sound when the teeth are moved past the barb 128 on the ledge 129 of the collecting container to produce a seal between the lid and the collecting chamber), and 
wherein the sound indicates formation of a liquid tight seal of the opening and the start of a detection assay by the detecting element when in use, and wherein a detection result is displayed on the detecting element after an allotted time starting from the generation of the sound (this limitation does not further structurally limit the instant claim.  Applicant is urged to claim structural features that will differentiate the claims from the prior art.  Guirguis is structurally capable of producing a sound when the teeth are moved past the barb 128 to produce a seal between the lid and the collecting chamber.  Further the rotation of the lid to the collecting chamber depresses the structure 100 which breaks a seal 75 and allows the fluid 41 in the collecting chamber to enter the detection chamber where the test strips reside to produce a visual indication of any analytes within the collected sample).  
Regarding claim 2, the device of claim 1, wherein the element disposed on the lid edge is non-elastic and the element disposed on the collecting chamber is elastic (the teeth are non-elastic and the ledge 129 is elastic; fig. 14-16).  
Regarding claim 3, the device of claim 2, wherein the lid and the collecting chamber are in rotatable engagement via a threaded connection (see fig. 7, 14, which shows threaded connection).  
Regarding claim 4, the device of claim 3, wherein rotational movement of the lid with respect to the collecting chamber causes the sound to be generated upon contact of the element disposed on the collecting chamber with the lid edge after elastic deformation of the element disposed on the collecting chamber by the element disposed on the lid edge and rebound of the element disposed on the collecting chamber (this limitation does not further structurally limit the instant claim.  Applicant is urged to claim structural features that will differentiate the claims from the prior art.  Guirguis is structurally capable of producing a sound when the teeth are moved past the barb 129 to produce a seal between the lid and the collecting chamber.  Further the rotation of the lid to the collecting chamber depresses the structure 100 which breaks a seal 75 and allows the fluid 41 in the collecting chamber to enter the detection chamber where the test strips reside to produce a visual indication of any analytes within the collected sample).  
Regarding claim 5, the device of claim 4, wherein the element disposed on the lid edge has a sliding surface extending circumferentially around a portion of the lid edge that engages and elastically deforms the element disposed on the collecting chamber (lid shown in fig. 13 and 16 show teeth 128 that are placed on a sliding surface 126 that extends circumferentially around a portion of the lid edge).  
Regarding claim 6, the device of claim 5, wherein the lid edge comprises a first elongated gap traversing a width of the lid edge located adjacent the element disposed on the lid edge.  
Regarding claim 7, the device of claim 6, wherein the lid edge comprises a second elongated gap traversing a width of the lid edge located adjacent the element disposed on the lid edge (the outer edge of the produces an elongated gap that traverses the width of the lid edge which is adjacent the element disposed on the lid edge, see fig. 3.  
Regarding claim 8, the device of claim 7, wherein the first elongated gap extends parallel to a length of the sliding surface (the elongated gap extends parallel to a length of the sliding surface because the outer lid edge is outside of the sliding surface and encircles the sliding surface).  
Regarding claim 9, the device of claim 8, wherein the second elongated gap extends perpendicular to a length of the sliding surface (the gap can be interpreted as being perpendicular to the length of the sliding surface because the gap is vertical as seen in 1,3).  
Regarding claim 10, the device of claim 5, wherein the sliding surface is sloped and gradually increases in height along its length (the sliding surface in this instance is the beginning of each teeth which gradually increases height along the length of the sliding surface).  
Regarding claim 11, the device of claim 10, wherein the element disposed on the collecting chamber comprises a sliding surface which engages the sliding surface of the element disposed on the lid edge (the outer surface of the collecting chamber has multiple sliding surface such as 160 or 128 that engages the sliding surface of the element disposed on the lid edge).  
Regarding claim 12, the device of claim 11, wherein the sliding surface of the element disposed on the collecting chamber is perpendicular to the sliding surface of the element disposed on the lid edge (structure 128 is perpendicular to the sliding surface of the element disposed on the lid edge).  
Regarding claim 13, the device of claim 12, wherein the element disposed on the collecting chamber is moved radially away from the lid edge when moved along the sliding surface of the element disposed on the lid edge (barb 128 is moved away from the sliding surface teeth when the lid is rotated).  
Regarding claim 14, the device of claim 1, wherein the detecting chamber is disposed in a sidewall of the collecting chamber (see fig. 1 ref. 80).  
Regarding claim 15, the device of claim 1, wherein the element disposed on the collecting chamber is configured to prevent removal of the lid from the collecting chamber once the sound is generated (the teeth are rotational specific for tamper proof removal of the lid once placed on the collecting chamber).  
Regarding claim 17, Guirguis discloses a method for detecting an analyte in a sample, comprising: 
a) adding a sample to the collecting chamber of the device of claim 1 (see fig. 1 which shows a sample placed within the collecting chamber); and 
b) closing the opening of the collecting chamber by moving the lid to the appointed position, thereby generating a sound, sealing the opening and initiating a detection assay (the lid is applied to the collecting chamber and rotated thereby sealing the collection chamber.  Upon rotation of the lid to the collection chamber the teeth click and seal against the threads and the barb 128 to produce an audible sound).  
Regarding claim 18, the method of claim 17, further comprising analyzing results of the detecting assay after a predetermined amount of time from when the sound is generated (Guirguis provides mating the lid to the collecting chamber while the structure 105 is depressed to break seal 75 which allows the collected fluid within the collecting chamber to flow into the detection chamber and wet the test strips to provide a detectable response.  The time for the liquid to pass from the collecting chamber to the detecting chamber coincides with the application of the lid to the collecting chamber.  Guirguis describes this time as sufficient period of time to allow a specific amount of fluid to flow into the detection chamber).  
Regarding claim 19, the method of claim 17, wherein the sample is a bodily fluid (urine is disclosed in the summary of the invention).  
Regarding claim 20. The method of claim 19, wherein the sample is urine or saliva (urine and saliva are disclosed in the summary of the invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guirguis et al. (US 6,277,646) in view of Rainey et al. (USPN 2006/0186075).
Guirguis discloses a device for detecting an analyte in a sample as seen above.
Guirguis does not specifically consist of a single element disposed on the collecting chamber and a single element disposed on the lid edge.
Rainey teaches a container with a click closure that comprises top 24 having a non-elastic element 36 which comes into contact with a single elastic element 20 to produce single audible click when the lid is screwed on the container to indicate to a user that the lid is secured on the closure.  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Guirguis to employ a one click closure due to the simplistic approach to indicate to a user that the lid has been properly sealed.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797